Citation Nr: 0729703	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-34 325	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, including pericarditis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Subsequently, the case was transferred to the 
Little Rock, Arkansas RO.  

In March 2006, the Board remanded the case to the Arkansas RO 
in order to afford the veteran a hearing before a Veterans 
Law Judge.  The veteran testified at a July 2006 video 
conference hearing before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
claims file.  

In August 2006, the Board remanded the claim to the RO for 
further development.  The case is now before the Board for 
further appellate consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's cardiovascular disorder, 
including pericarditis, and active military service.


CONCLUSION OF LAW

A cardiovascular disorder, including pericarditis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in March 2001, 
June 2005, and September 2006, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, what evidence he should provide, to include alternative 
forms of evidence, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received 
outpatient treatment reports from W. Hand, D.O., Medical City 
Dallas Hospital, Heart Place, and St. Michael Health Care 
Center and the veteran's records from the Social Security 
Administration (SSA).  The claims file also contains various 
medical statements from B. W. Robinson, M.D.  The veteran 
testified at a video conference hearing in July 2006 before 
the undersigned Veterans Law Judge.  Further, in compliance 
with the Board's August 2006 remand, the veteran's claims 
file was reviewed in February 2007 by a VA cardiologist and 
the required etiology opinion was provided.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's August 2006 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 VA letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since the service connection claim for a 
cardiovascular disorder, including pericarditis is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, private medical treatment records, VA examinations, 
SSA records and lay statements -- is adequate for determining 
whether the criteria for service connection have been met.  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
cardiovascular-renal disease, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

The veteran contends that his cardiovascular disorder was 
incurred during his military service.  At the aforementioned 
hearing, the veteran testified that, while in service, he was 
treated for upper abdominal and lower chest pain and nausea.  
In June 1960, he was diagnosed with pericarditis.  He 
believes that his pericarditis was the onset of his current 
cardiovascular disorders.  

Service medical records do not show treatment for or 
diagnosis of chronic cardiovascular disorders in service.  On 
May 8, 1960, the veteran sought treatment in an emergency 
room complaining of pain in the lower chest and upper 
abdomen.  The veteran reported having suffered from cold 
symptoms for the month prior.  X-rays of the chest were taken 
and revealed normal results.  Electrocardiographic (EKG) 
studies were also conducted and revealed an abnormal wave 
pattern.  Accordingly, the veteran was diagnosed with 
fibrinous pericarditis.  The veteran underwent 
hospitalization for approximately one month with bed rest and 
symptomatic therapy.  Starting on May 13, 1960, the veteran 
was free of symptoms and physical signs.  Physical re-
examination was negative and the last EKG study also returned 
within normal limits.  As a result, the veteran returned to 
duty on June 14, 1960, free of symptoms and without any 
restrictions.  A follow up examination and EKG in July 1960 
for the veteran's pericarditis also returned negative 
results.  The July 1960 separation examination report shows 
that the veteran was found to be clinically normal for his 
heart and lungs upon discharge from service.

Post-service medical evidence includes private outpatient 
treatment reports from W. Hand, D.O., Medical City Dallas 
Hospital, Heart Place, and St. Michael Health Care Center and 
the veteran's SSA records.  Treatment records from Medical 
City Dallas Hospital show the earliest diagnosis of a 
cardiovascular disorder to be approximately 22 years after 
the veteran's discharge from service.  In October 1982, the 
veteran was diagnosed with arteriosclerotic cardiovascular 
disease with no findings of myocardial infarction or injury.  
In November 1982, he underwent a coronary artery bypass 
surgery.  The veteran again underwent a redo of the bypass 
surgery in 1995 and was found to be asymptomatic in March 
2000.  The private medical evidence shows that the veteran 
continued to seek treatment for his cardiovascular disorder 
and underwent a third bypass surgery in November 2002.  
However, these treatment records contain no evidence of a 
medical opinion linking the veteran's cardiovascular disorder 
to service.  Similarly, SSA records only noted the veteran's 
cardiovascular disorder and provided no further information 
regarding causality of the veteran's cardiovascular 
condition.

In support of the veteran's claim, Dr. Robinson, submitted 
medical opinions in December 2003, December 2004, and June 
and December 2006.  In his most recent letter, dated on 
December 18, 2006, Dr. Robinson stated that the veteran had a 
history of ischemic heart disease.  Dr. Robinson contended 
that the veteran's pericarditis, as diagnosed in service, was 
only "a clinical diagnosis" and "it is possible that he 
may have been misdiagnosed and actually had early coronary 
disease symptoms."  The letter further notes that "it is 
likely that his coronary disease started very early."

The veteran was afforded a VA cardiovascular examination in 
November 2005 and in February 2007 a separate medical opinion 
was elicited from a VA cardiologist.  His claims file, 
including Dr. Robinson's statements, was completely reviewed 
by both VA specialists.  

At the November 2005 VA examination, the veteran reported 
having sought treatment in 1961 for chest pain, although this 
is unsubstantiated by medical evidence.  Also, the veteran 
reported that his several of his siblings had premature 
coronary artery disease.  Chest X-rays and echocardiogram 
tests revealed mild to moderate mitral regurgitation.  The 
veteran was diagnosed with coronary artery disease, inferior 
myocardial infarction, and ischemic cardiomyopathy.  Upon 
reviewing the veteran's medical history and test results, the 
November 2005 VA examiner opined that the veteran's in-
service pericarditis in 1960 was not the beginning of his 
premature coronary artery disease as Dr. Robinson had opined.  
Service medical records documented mild shooting pain in the 
lower anterior chest only during the first three days of 
treatment and it was associated with mild fever.  During 
treatment, the veteran's EKG results changed, which was 
characteristic of pericarditis, with the S-T segments 
returning to the isoelectric point and the T-wave inversion 
normalized.  Based on the above evidence, the November 2005 
VA examiner opined that the veteran's pericarditis had an 
idiopathic cause, noting possible viral causes, since it was 
preceded by a month long history of upper respiratory tract 
infection.  The VA examiner further noted that in 1960 the 
veteran's pericarditis did not require the immediate and 
aggressive intervention that was needed for his coronary 
artery disease.  If there were continuous symptoms of his 
coronary artery disease, then the veteran would not have gone 
22 years, from his time of discharge, without aggressive 
treatment.  Given all of the above, the November 2005 VA 
examiner opined that the veteran's current cardiovascular 
disorder is not likely linked to his in-service pericarditis.

In February 2007, the veteran's claims file, including Dr. 
Robinson's most recent medical opinion dated in December 
2006, was reviewed by a VA cardiologist.  After a thorough 
review of the claims file and the veteran's medical history, 
the VA cardiologist opined that the veteran's in-service 
pericarditis resolved in 1960.  The VA cardiologist explained 
that the veteran was discharged from service being free of 
symptoms of pericarditis.  Further, there is no evidence of 
any recurrence of pericarditis.  The VA examiner opined that 
the veteran's current cardiovascular disorders, to include 
coronary artery disease, valvular heart disease, and 
hypertensive heart disease, are not etiologically related to, 
nor a complication of, his in-service pericarditis.  

After a careful review of the veteran's claims file and the 
above medical opinions, the Board concludes that the evidence 
does not support service connection on a direct or 
presumptive basis.  In coming to this conclusion, the Board 
finds that Dr. Robinson's statements, contained in the claims 
file, is of less probative value than the opinions made by VA 
specialists.  First, Dr. Robinson did not substantiate his 
medical opinion with any more discussion or analysis of the 
veteran's conditions to indicate that his in-service 
pericarditis is at least as likely as not related to his 
current cardiovascular disorders.  

Second, Dr. Robinson's opinion is based on his contention 
that the veteran's in-service diagnosis of pericarditis was 
only clinical and may have been possibly misdiagnosed.  The 
Board considers a physician's opinion to be of less weight 
and credibility when the basis of the opinion is shown to be 
less than complete or contradicted by other evidence.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  In this 
instance, the Board points out that service medical records 
show that, in 1960, the veteran underwent various chest X-
rays and EKG studies for his symptoms and the diagnosis of 
pericarditis was based on such examinations.  Certainly, this 
evidence contradicts Dr. Robinson's statement that the 
veteran's diagnosis of pericarditis was only a clinical 
diagnosis.

Finally, Dr. Robinson's medical opinion is of less probative 
value since it consists of medical possibilities that are 
unsupported by medical evidence.  Statements such as "it is 
possible that he may have been misdiagnosed" and "it is 
likely that his coronary disease started very early" do not 
speak to the etiology of the veteran's current cardiovascular 
disorders or provide the likelihood (probability) that such 
conditions were incurred in service.  Without even 
considering that Dr. Robinson did not provide any medical 
analysis in support of his opinions.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility); See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight).  

In contrast, the VA specialists provided detailed analysis of 
the veteran's medical history in support of their medical 
opinions.  Both of the VA cardiologists reviewed the 
veteran's claims file and cited his medical history in 
support of their opinions.  They concluded that medical 
evidence shows that the veteran's in-service pericarditis had 
resolved in 1960 without recurrence.  This opinion is 
supported by the normal findings in his separation 
examination report, along with X-rays and EKG reports, and 
the fact that the veteran went 22 years without symptoms or 
treatment for his coronary artery disease.  Given the above, 
the VA examiners opined that the veteran's current 
cardiovascular disorder is not likely linked to his in-
service pericarditis.

Thus, there is no objective medical evidence linking the 
veteran's cardiovascular disorders to service.  The Board 
observes that the veteran was not found to have hypertensive 
cardiovascular disease and did not receive treatment and 
diagnosis of such a disorder within one year of his 
separation from service.  Additionally, available records do 
not indicate the required showing of continuity of symptoms 
after service to establish service connection for such 
claims.  Thus, service connection on a presumptive basis, 
under 38 C.F.R. §§ 3.307 and 3.309, is not warranted.  

Given the above evidence and the lack of a medical nexus 
opinion linking the veteran's cardiovascular disorders to 
service, service connection (due to hypertensive cardio-
vascular disease) is not warranted under the presumptive 
provisions of 38 C.F.R. §§ 3.307, § 3.309(a) nor on a direct 
basis under 38 C.F.R. § 3.303.

Finally, the appellant and his representative may believe 
that there was a causal relationship between the appellant's 
service and his cardiovascular disorder.  However, the Board 
notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for a cardiovascular disorder, including 
pericarditis, and, it follows that, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for a cardiovascular disorder, including 
pericarditis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


